REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 12, 20, several of the features of these claims were known in the art as evidenced by MITIC (U.S. PG Pub. No. 2011/0243444) which discloses identifying that the text line image comprises a plurality of zones (“Western text segments and an East Asian or other hieroglyphic text segments”), wherein each zone contains text whose font differs from the text of each adjacent zone at ¶¶ [0014]-[0016] and FIG. 3. But, MITIC does not disclose that each adjacent zone has a different vertical position or font size than each adjacent zone.
With regards to claims 4 and 15, several of the features of these claims were known in the art as evidenced by MITIC (U.S. PG Pub. No. 2011/0243444) which discloses performing OCR on a text line image at ¶¶ [0031]-[0033], generating an OCR confidence measurement (“confidence level”) comprising a predicted OCR accuracy of the text line image for a plurality of positions of the text line image at ¶¶ [0031]-[0036] and selecting a splitting position within the text line image based on the OCR confidence measurement at [0033]-[0036]. However, MITIC does not disclose the splitting position is selected based on a “large gradient” of the OCR confidence measurement.
With regards to claim 6, several of the features of this claim were known in the art as evidenced by MITIC (U.S. PG Pub. No. 2011/0243444) 
With regards to claim 9, several of the features of this claim were known in the art as evidenced by MITIC (U.S. PG Pub. No. 2011/0243444) which anticipates the features of parent claim 1. MITIC further discloses selecting a splitting position within the text line image based on the OCR confidence measurement at [0033]-[0036]. However, MITIC does not disclose steps (b) to (d) are repeated on at least one of the image segments to select additional splitting positions of the text line image and to split the text line image into additional image segments
Other prior art considered and hereby made of record includes:
COLLET et al (U.S. PG Pub. No. 2015/0302598);
MA et al (U.S. PG Pub. No. 2004/0013302);
NAKAMURA (U.S. PG Pub. No. 2014/0219561).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/DAVID F DUNPHY/Primary Examiner, Art Unit 2668